 
EXHIBIT 10.1


EUROSITE POWER INC.
FORM OF COMMON STOCK PURCHASE AGREEMENT


TO:
EuroSite Power Inc.

45 First Avenue
Waltham, Massachusetts 02451


Ladies and Gentlemen:


The undersigned (the “Investor”) desires to purchase from EuroSite Power Inc., a
Delaware corporation (the “Company”), ____________ shares of its Common Stock,
par value $.001 per share (the “Common Stock”). The purchase price for each
share of Common Stock is $1.00.


1.          Subscription


a.           Subject to the terms and conditions of this Agreement (this
“Agreement”), the Investor agrees to subscribe for and purchase from the Company
and tenders this subscription for _____________ shares of Common Stock (the
“Shares”) together with payment of the subscription price for the Shares in the
amount of $_______________ . The subscription price is referred to in this
Agreement as the “Funds.”


b.           Tender of the Funds shall be made by delivery of a personal or bank
check payable to the Company or by wire transfer to the Company’s designated
bank account, together with executed copies of this Agreement. The Investor
should deliver the executed subscription documents and payment for the Shares to
the Company, Attention: Chief Financial Officer, 45 First Avenue, Waltham, MA
02451.


2.           Acceptance of Agreement


It is understood and agreed that this Subscription is made subject to the
following terms and conditions:


a.           The Company shall have the right to accept or reject this
Subscription, in whole or in part, for any reason, the ineligibility of a
subscriber under applicable state or foreign securities laws, for any other
reason or for no reason. If this Subscription is rejected, the Funds previously
delivered to the Company will be returned to the Investor.
 
b.           Two complete copies of this Agreement will be executed by the
Investor. If this Subscription is accepted, one copy of this Common Stock
Purchase Agreement as accepted by the Company shall be delivered to the
Investor.
 
c.           If this Subscription is accepted in part and rejected in part, the
Investor will be so notified, at which time the excess Funds previously
delivered to the Company will be returned to the Investor.


3.           Representations and Warranties of the Investor


In order to induce the Company to accept this Agreement, the Investor hereby
represents and warrants to the Company as follows:


a.           THE INVESTOR HAS READ CAREFULLY AND UNDERSTANDS THIS AGREEMENT AND
HAS CONSULTED THE INVESTOR'S OWN ATTORNEY, ACCOUNTANT OR INVESTMENT ADVISER WITH
RESPECT TO THE INVESTMENT CONTEMPLATED HEREBY AND ITS SUITABILITY FOR THE
INVESTOR. THE INVESTOR HAS HAD AN OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVED
ANSWERS FROM THE COMPANY, OR A PERSON OR PERSONS ACTING ON THE COMPANY'S BEHALF,
CONCERNING THE TERMS AND CONDITIONS OF THIS INVESTMENT AND THE BUSINESS OF THE
COMPANY, AND HAS RECEIVED AND REVIEWED ALL ADDITIONAL DOCUMENTATION REGARDING
THE BUSINESS AND OPERATIONS OF THE COMPANY THAT HE OR SHE HAS REASONABLY
REQUESTED.


 
 

--------------------------------------------------------------------------------

 

b.           The Investor (i) has no need for liquidity in the investment in the
Shares, (ii) is able to bear the substantial economic risks of an investment in
the Shares for an indefinite period, and (iii) at the present time, could afford
the complete loss of such investment in the Shares.
 
c.           The address set forth at the end of this Agreement is the
Investor's true and correct residence, and the Investor has no present intention
of changing such residence to any other state or jurisdiction.


d.           The Investor confirms that all documents, records and books
pertaining to the investment in the Company reasonably requested by the Investor
have been made available to the Investor. The undersigned has relied only on
such documents and that no written or oral representation or information
inconsistent with such information has been made or furnished to the Investor in
connection with the Shares and if so made, has not been relied upon.


e.           The Investor understands that the Shares have not been registered
under the Securities Act, nor pursuant to the provisions of the securities laws
or other laws of any other applicable jurisdictions, in reliance on exemptions
for private offerings contained in the Securities Act and in the laws of such
jurisdictions. The Investor represents to the Company that he is an “accredited
investor”, as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended. The Investor is fully aware that the Shares
to which he or she is subscribing are to be sold in reliance upon such
exemptions based upon his or her representations, warranties and agreements set
forth in this Agreement. The Investor is fully aware that he or she must bear
the economic risk of his or her investment in the Company for an indefinite
period of time because the Shares have not been registered under the Securities
Act, and, therefore, cannot be offered or sold unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. The Investor further understands that the Company has no intention
and is under no obligation to register its Shares under the Securities Act or to
comply with the requirements for any exemption that might otherwise be
available, or to supply the Investor with any information necessary to enable
the Investor to make routine sales of the Shares under Rule 144 under the
Securities Act (which it understands is not now, and will not likely be,
available) or any rule of the Securities and Exchange Commission or any
successor thereto.
 
f.            The Investor understands that the certificate(s) representing the
Shares will bear the following legend restricting its transfer and that a
notation restricting such transfer will be made on the stock transfer books of
the Company:


“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SHARES HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO THEIR DISTRIBUTION OR
RESALE. SUCH SHARES MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE ACT, OR AN OPINION OF
COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 
g.           The Shares are being acquired solely for the Investor's own
account, for investment and are not being purchased with a view to or for the
resale or other distribution of the Shares; and the Investor has no present
plans to enter into any contract, undertaking, agreement or arrangement relating
to any resale or other distribution of the Shares.


h.           The Investor understands that this Subscription may be accepted or
rejected in whole or in part in the sole and absolute discretion of the Company,
and this Agreement, unless properly revoked before the completion of the sale of
the Shares to the Investor, shall survive the Investor’s death, disability or
insolvency, except that the Investor shall have no obligations in the event that
this Subscription is rejected by the Company.


 
 

--------------------------------------------------------------------------------

 

i.            The Investor understands that even if the Company becomes a
“reporting company” under the Securities Exchange Act of 1934, as amended, the
provisions of Rule 144 promulgated under the Securities Act permitting resales
of the Shares will not be available for at least one (1) year, and there can be
no assurance that the conditions necessary to permit routine sales of the Shares
under Rule 144 will ever be satisfied, and, if Rule 144 should become available,
routine sales made in reliance on its provisions could be made only in limited
amounts and in accordance with the terms and conditions of the Rule. The
Investor further understands that in connection with sales of securities for
which Rule 144 is not available, compliance with some other exemption from
registration will be required. The Investor understands that the Company is
under no obligation to the undersigned to register the Shares or to comply with
the conditions of Rule 144 or take any other action necessary in order to make
available any exemption for the sale of the Shares without registration.
 
j.            The Investor has been advised to consult with the Investor’s own
attorney regarding legal, tax, and other matters concerning an investment in the
Company and has done so, to the extent the undersigned considers necessary.
 
k.           The Investor acknowledges and is aware of the following:


(i)           that the Shares are a speculative investment and involve a high
degree of risk of loss by the Investor of the Investor's entire investment in
the Company;
 
(ii)          that there is no guarantee that the Investor will realize any gain
from his or her investment in the Company and that the Investor may lose his or
her entire investment;
 
(iii)         that the Company has no current plan or intention to issue
dividends with respect to the Shares;
 
(iv)        that there has never been any representation, guarantee or warranty
made to the Investor by any broker, the Company, its agents or employees or any
other person, expressly or by implication, as to:


(A)           the approximate or exact length of time that the Investor will be
required to remain as owner of the Shares; or


(B)           the past performance or experience on the part of the officers or
directors of the Company, or of any other person, that will in any way indicate
the predictable results of the ownership of the Shares or any such other
securities, or of the overall business of the Company;


(v)         that the Company may in the future issue additional shares of
capital stock in the Company, and that the Investor's interest in the Company
may thereby become diluted.


The Investor acknowledges that he or she understands the meaning and legal
consequences of the representations, warranties and acknowledgments contained in
this Agreement. The Investor confirms that such representations, warranties and
acknowledgments are true and accurate as of the date of this Agreement and shall
be true and accurate as of the date of delivery of the Funds to the Company and
shall survive such delivery. If in any respect such representations and
warranties shall not be true and accurate prior to acceptance of this Agreement
pursuant to Section 2 of this Agreement, the Investor shall give written notice
of such fact to the Company, specifying which representations and warranties are
not true and accurate and the reasons therefor.


4.           Indemnification. The Investor acknowledges that he or she
understands the meaning and legal consequences of the representations and
warranties contained in Section 3 of this Agreement, and the Investor agrees to
indemnify, defend and hold harmless the Company and each officer, director,
representative and agent of the Company and any person or entity controlling the
Company from and against any and all loss, cost, damage or liability (including
reasonable attorneys' fees) due to or arising out of a breach of any
representation or warranty of the Investor contained in this Agreement.
 
5.           No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made in this Agreement by the Investor, the
Investor does not thereby or in any other manner waive any rights granted to the
Investor under federal and state securities law.

 
 

--------------------------------------------------------------------------------

 

6.           Transferability. The Investor agrees not to transfer or assign this
Agreement, or any of the Investor's interest in this Agreement, and further
agrees that any assignment or transfer of the Shares shall be made only in
accordance with applicable securities laws and that an appropriate legend with
respect thereto may be placed by the Company on any certificate evidencing such
Shares.


7.           Revocation. The Investor agrees that he or she shall not cancel,
terminate or revoke this Agreement.


8.           Termination of Agreement. If any representation or warranty of the
Investor contained in Section 3 of this Agreement shall not be true prior to
acceptance of this Agreement, and written notice of such fact has been given by
the Investor to the Company, then and in any such event this Agreement shall be
null and void and of no further force and effect, and no party shall have any
rights against any other party under this Agreement or otherwise, and the
Company shall promptly return to the Investor the Funds together with all
agreements executed by the Investor.


9.           Dispute Resolution


a.           All disputes, claims, or controversies arising out of or relating
to this Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved solely and exclusively by binding arbitration to be
conducted before the American Arbitration Association (“AAA”). If AAA ceases
operation, then the parties shall select a comparable organization that provides
qualified arbitration services. The arbitration shall be held in Boston,
Massachusetts before a single arbitrator and shall be conducted in accordance
with the rules and regulations promulgated by AAA unless specifically modified
herein.


b.           The parties covenant and agree that the arbitration hearing shall
commence within ninety (90) days of the date on which a written demand for
arbitration is filed by any party hereto. In connection with the arbitration
proceeding, the arbitrator shall have the power to order the production of
documents by each party and any third-party witnesses. In addition, each party
may take up to three depositions as of right, and the arbitrator may in his or
her discretion allow additional depositions upon good cause shown by the moving
party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other, no later than seven (7)
business days before the date of the arbitration hearing, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration hearing or considered or used by a party’s
witness or expert. The arbitrator’s decision and award shall be made and
delivered within three (3) months of the selection of the arbitrator. The
arbitrator’s decision shall set forth a reasoned basis for any finding of
liability or award of damages. The arbitrator shall not have power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages.


c.           The parties covenant and agree that they will participate in the
arbitration in good faith and that they will share equally its costs, except as
otherwise provided herein. The arbitrator may in his or her discretion assess
costs and expenses (including the reasonable legal fees and expenses of the
prevailing party whether claimant or respondent) against any party to a
proceeding. Any party failing or refusing to comply with an order of the
arbitrators shall be liable for costs and expenses, including attorneys’ fees,
incurred by the other party in enforcing the award. Nothing in this Section 9
shall prohibit any party from proceeding in court without prior arbitration for
the limited purpose of seeking a temporary or permanent injunction to avoid
immediate and irreparable harm. The provisions of this Section 9 shall be
enforceable in any court of competent jurisdiction.
 
d.           Unless otherwise ordered, the parties shall bear their own
attorneys’ fees, costs and expenses in connection with the arbitration. The
parties will share equally in the fees and expenses charged by AAA.

 
 

--------------------------------------------------------------------------------

 

e.           Each of the parties hereto irrevocably and unconditionally consents
to the exclusive use of AAA to resolve all disputes, claims or controversies
arising out of or relating to this Agreement or any other agreement executed and
delivered pursuant to this Agreement or the negotiation, validity or performance
hereof and thereof or the transactions contemplated hereby and thereby and
further consents to the jurisdiction of the federal or state courts of the
Commonwealth of Massachusetts for the purposes of enforcing the arbitration
provisions of Section 9a of this Agreement. Each party further irrevocably
waives any objection to proceeding before AAA based upon lack of personal
jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before AAA has been brought in an inconvenient forum. Each of the
parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given. Each of the parties hereto agrees that
its or his submission to jurisdiction and its or his consent to service of
process by mail is made for the express benefit of the other parties hereto.


10.            Miscellaneous


a.           All notices or other communications given or made under this
Agreement shall be in writing and shall be delivered or mailed by (a) registered
or certified mail, return receipt requested, postage prepaid, or (b) overnight
air courier, fees prepaid, to the Investor at his or her address set forth below
and to the Company at its address set forth at the outset of this Agreement.
 
b.           Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Investor, or delay
by the Company in exercising the same, will not operate as a waiver of such
right or remedy. No waiver by the Company will be effective unless and until it
is in writing and signed on behalf of the Company.
 
c.           Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, all the terms and provisions hereof shall be
construed in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without giving effect to its conflict of law principles.
 
d.           This Agreement is binding upon and inures to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns.
This Agreement cannot be assigned, amended or modified by the parties hereto,
except by written agreement executed by the parties hereto.
 
e.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
f.            If any provision of this Agreement shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.
 
g.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and may be amended only
by a writing executed by all parties.


[The balance of this page has been intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on this ____ day
of _____________ 2010.


Manner in which Title is to be held (Please Check One):


1.         ___          Individual


2.          ___         Joint Tenants With Right of Survivorship


3.          ___         Community Property


4.          ___         Tenants in Common


5.          ___         Married with Separate Property
 
 


--------------------------------------------------------------------------------

Exact Name(s) in Which Title is to be Held
(If Joint Tenant or Tenants in Common, both persons must
sign and this page must contain all information for both persons).



     
Signature
 
Signature
           
Name (Please Print)
 
Name (Please Print)
           
Residence: Number and Street
 
Residence: Number and Street
           
City, State, Zip Code
 
City, State, Zip Code
           
Social Security Number
 
Social Security Number
           
Telephone Number:
   



Accepted this _____ day of _______________ 2010, on behalf of the Company


EUROSITE POWER INC.


By:
         
Name: 
Anthony S. Loumidis
 
Title:
Chief Financial Officer
 


 
 

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER THAT IS AN ENTITY


(Corporation, Limited Liability Company, Partnership, Trust, Etc.)


________________________________________________________
Name of Entity (Please Print)


Date of Incorporation or
Organization:  ______________________________________________


State of Principal
Offices:  ________________________________________________________


Federal Taxpayer Identification
Number:  _____________________________________________



 
By:
         
Title: 
 



Attest:
   
Address: 
       
(If Entity is a Corporation)
   

                     
Taxpayer Identification Number



Accepted this _____ day of _______________ 2010, on behalf of the Company


EUROSITE POWER INC.


By:
         
Name: 
Anthony S. Loumidis
 
Title:
Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 

ACCREDITED INVESTOR QUESTIONNAIRE


Please check the box below that best characterizes the person or entity
subscribing for the Shares under the terms of the foregoing Subscription
Agreement.
 
¨
Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds US $1,000,000 exclusive of
the value of his or her primary residence;

 
¨
Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
¨
Any organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust or a partnership, in each
case, not formed for the purpose of this investment, with total assets in excess
of US $5,000,000;

 
¨
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 
¨
Any trust with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of the Securities
Act of 1933;

 
¨
Any entity in which all of the equity owners are accredited investors;

 
¨
Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
¨
Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
¨
Any investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 
¨
Any bank as defined in Section 3(a)(2) or a savings and loan association or
other institution defined in Section 3(a)(5)(A) of the Securities Act of 1933
acting in either an individual or fiduciary capacity;

 
¨
Any insurance company as defined in Section 2(13) of the Securities Act of 1933;

 
¨
Any employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 whose investment decision is made by a
fiduciary which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or whose total assets exceed US
$5,000,000, or, if a self-directed plan, a plan whose investment decisions are
made solely by persons who are accredited investors;

 
¨
Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; or

 
¨
Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

 
¨
None of the above.



Name of Subscriber:
         
Social Security Number: 
         
Signature:
   

 
 
 

--------------------------------------------------------------------------------

 